Name: 94/775/EC: Commission Decision of 28 November 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  trade;  tariff policy;  health;  agricultural policy
 Date Published: 1994-12-03

 Avis juridique important|31994D077594/775/EC: Commission Decision of 28 November 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance) Official Journal L 310 , 03/12/1994 P. 0077 - 0078 Finnish special edition: Chapter 3 Volume 63 P. 0090 Swedish special edition: Chapter 3 Volume 63 P. 0090 COMMISSION DECISION of 28 November 1994 amending Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EC and 94/435/EC laying down the animal health requirements and certification for the import of certain products covered by Council Directive 92/118/EEC (Text with EEA relevance) (94/775/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10 (2) (c) thereof, Whereas Commission Decisions 94/143/EC (2), 94/187/EC (3), 94/309/EC (4), 94/344/EC (5), 94/446/EC (6) and 94/435/EC (7) respectively lay down the animal health conditions and the veterinary certification for import of serum from equidae, animal casing, certain petfoods and certain untanned edible products for pets, containing low risk materials, processed animal protein including products containing this protein intended for animal consumption, bones and bone products, horns and horn products and hooves and hoof products for futher processing not intended for human or animal consumption, and pig bristles from third countries; Whereas Commission Decision 94/461/EC (8) amends the abovementioned Decisions, providing for their application from 1 December 1994; whereas it appears that third countries will not be able to fulfil the new import conditions by that date; whereas in order to avoid disruptions in trade, it is necessary to postpone the date of application of those Decisions to 28 February 1995; Whereas Decisions 94/143/EC, 94/187/EC, 94/309/EC, 94/344/EC, 94/446/EC and 94/435/EC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 94/143/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 2 In Article 2 of Decision 94/187/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 3 In Article 2 of Decision 94/309/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 4 In Article 2 of Decision 94/344/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 5 In Article 4 of Decision 94/446/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 6 In Article 5 of Decision 94/435/EC, the date '1 December 1994' is replaced by '28 February 1995'. Article 7 This decision is addressed to the Member States. Done at Brussels, 28 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. (2) OJ No L 62, 5. 3. 1994, p. 62. (3) OJ No L 89, 6. 4. 1994, p. 18. (4) OJ No L 137, 1. 6. 1994, p. 62. (5) OJ No L 154, 21. 6. 1994, p. 45. (6) OJ No L 183, 19. 7. 1994, p. 46. (7) OJ No L 180, 14. 7. 1994, p. 40. (8) OJ No L 189, 23. 7. 1994, p. 88.